     Case 2:19-cv-10336-NGE ECF No. 31, PageID.557 Filed 11/20/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CODIE HORN,

              Plaintiff,                               No. 19-10336

v.                                                     Honorable Nancy G. Edmunds

ROBERT BOSCH
AUTOMOTIVE STEERING LLC,

           Defendant.
_________________________________/

                                      JUDGMENT

      In accordance with the Court’s order entered this date,

      IT IS ORDERED AND ADJUDGED that Defendant’s motion to dismiss is

GRANTED, and this case is hereby DISMISSED WITH PREJUDICE.

        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: November 20, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 20, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
